APPLICATION FOR REHEARING.
No. 3466.
BY THE COURT:
The decision in this case has been so recently issued as to obviate the present necessity of restating the matters at issue.
The application for rehearing is accompanied by an affidavit in which it is stated that the criminal action has been pending since January, 1941, and has not been brought to trial because of the motion filed by the defendants setting up their attempt to procure the documents mentioned, and that the Court of Common Pleas of Cuyahoga County, where the action is pending, has continued said criminal action so that the defendants may have the documents which they seek; that said action is still pending and is being withheld from trial by order of the court. This showing is made in order to persuade the court that that portion of the opinion which based the judgment upon the fact that the question was now' moot, is not a correct conclusion.
Be that as it may, the court gave as an additional reason for denying the writ that the writ of mandamus will not be used to compel the official to do anything other than to perform the duties incident to the office which he holds, and that it will not issue *431where there is a plain and adequate remedy in the ordinary course of law.
We are still of the opinion that counsel has failed to demonstrate that what they seek to require the defendant to do is an act which the law specifically enjoins upon nim as a duty resulting from his office, or that there is not c. plain and adequate remedy in the ordinary course of law. The relators seek the order of this court to compel the defendants to furnish certain papers in order that the defendants may be able to avail themselves of such papers at the trial of the case pending against them. We are willing to yield the question under the facts recited in the affidavit, that it is not, as a matter of fact, a moot question because the trial is still pending even though the date recited in the application nas long since passed. This, however, does not dispose of the main proposition, that plaintiff is not entitled to this extraordinary wrfo under the facts disclosed by the record. On this we adhere to our original view.
Application for rehearing denied.
GEIGER, P. J„ BARNES and HORNBECK, JJ., concur.